Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 16, 2019

                                      No. 04-19-00485-CV

                            Rob JENNINGS, III and El Veleno, Ltd.,
                                       Appellants

                                                v.

                 Susan JENNINGS, Tres Mujeres, Ltd., and Pamela J. Person,
                                      Appellees

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 8,479
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        The reporter’s records in these three appeals are late after this court granted the court
reporter, Ms. Cynthia Lenz, multiple extensions of time.

Appeal No. 04-19-00315-CV

        The reporter’s record originally was due June 19, 2019. On June 24, 2019, Ms. Lenz filed
a notification of late record requesting until August 3, 2019 to complete the reporter’s record. On
July 1, 2019, the court granted Ms. Lenz until August 5, 2019 to complete the record. On August
8, 2019, Ms. Lenz filed a second notice of late record requesting until September 5, 2019 to
complete the record. On August 14, 2019, the court granted Ms. Lenz until September 5, 2019 to
complete the record and advised Ms. Lenz: “No further extensions will be granted absent
extenuating circumstances.” On September 11, 2019, Ms. Lenz filed a third notice of late record
stating she will “begin” working on the record in this appeal after completing a record in another
case and requesting until October 5, 2019 to complete the record. On September 12, 2019, the
court granted Ms. Lenz until October 7, 2019 to complete the record and advised Ms. Lenz: “NO
EXTENSIONS WILL BE GRANTED. If Ms. Lenz fails to file the reporter’s record . . . as
ordered, Ms. Lenz may be ordered to appear and show cause why she should not be held in civil
or criminal contempt or otherwise sanctioned.” On October 8, 2019, Ms. Lenz filed a fourth
notice of late record requesting until November 7, 2019, to complete the record.

Appeal No. 04-19-00318-CV
        The reporter’s record originally was due on June 13, 2019. On June 14, 2019, the court
notified Ms. Lenz by letter that the reporter’s record was late and must be filed by no later than
July 15, 2019. On July 17, 2019, Ms. Lenz filed a notice of late record requesting an additional
sixty (60) days to file the reporter’s record. On July 29, 2019, the court granted the request,
ordered that Ms. Lenz file the reporter’s record by no later than September 15, 2019, and advised
Ms. Lenz: “. . . no further requests for extension of time to file the reporter’s record will be
granted. If the reporter’s record is not filed by September 15, 2019, the court reporter is further
advised that an order may issue directing her to appear before this court in person and show
cause why she should not be held in contempt for failing to file the record.” On September 18,
2019, Ms. Lenz filed a second notice of late record requesting until October 16, 2019 to file the
reporter’s record. On October 7, 2019, this court ordered Ms. Lenz to appear in person on
October 23, 2019 at 10:00 a.m. before a panel consisting of Chief Justice Marion, Justice
Martinez, and Justice Alvarez to show cause why she should not be held in civil and criminal
contempt and sanctioned for her failure to timely file the reporter’s record in appeal number 04-
19-00318-CV. The court advised Ms. Lenz that if she filed a complete copy of the reporter’s
record by no later than 5:00 p.m. on October 16, 2019, this court may elect to cancel the show
cause hearing. On October 8, 2019, Ms. Lenz filed a letter expressing concern that she will not
be able to file the record by October 16, 2019 due to having multiple reporter’s records currently
due in this court.


Appeal No. 04-19-00485-CV

        The reporter’s record originally was due on August 2, 2019. On August 6, 2019, the court
notified Ms. Lenz by letter that the reporter’s record was late and must be filed by no later than
September 5, 2019. On September 11, 2019, Ms. Lenz filed a notification of late record
requesting until October 5, 2019 to file the reporter’s record. On September 13, 2019, the court
granted the request, ordered that Ms. Lenz file the reporter’s record by no later than October 7,
2019, and advised Ms. Lenz: “If the reporter’s record is not filed with this court by October 7,
2019, any requests for additional time to file the record must be accompanied by a signed,
written status report.” On October 8, 2019, Ms. Lenz filed a second notice of late record,
unaccompanied by a status report, requesting until November 7, 2019 to complete the record.

        It is therefore ORDERED that within five (5) days of the date of this order, Ms. Lenz
must file in appeal number 04-19-00318-CV only a signed, written status report for each of the
following appeals: appeal numbers 04-19-00315-CV, 04-19-00318-CV, and 04-19-00485-CV, as
well as any other appeal(s) currently pending in this court for which Ms. Lenz is responsible for
preparing all or a portion of the reporter’s record. The status report for each pending appeal must
contain the following information:

       •   A statement whether Ms. Lenz is responsible for preparing the entire reporter’s record
           or, if not, the name(s) of the court reporter(s) responsible for preparing each portion
           of the record;
       •   An estimate of the number of pages Ms. Lenz is responsible for preparing and the
           number of days Ms. Lenz expects she needs to prepare those pages; and
       •   A description of the work completed in each record, including:
               o A description of the transcript by day with the date, description, page counts,
                   and remarks for each day;
               o A list of the page counts for the total number of pages and the number of
                 pages edited, proofread, and formatted into the required electronic form
                 (including bookmarks); and
               o A description of any problems the court reporter reasonably believes may
                 delay the completion of the record.

The report also may describe any unusual aspects of the record. A preferred form for the
description of work completed, with an accompanying example, is attached to this order.

        Upon receipt of the status report, this court will issue a follow-up order advising Ms.
Lenz of the order in which she must complete the outstanding records and the date each record
will be due. Pending a satisfactory response to this order from Ms. Lenz, this court may elect to
cancel the show cause hearing set for October 23, 2019, in appeal number 04-19-00318-CV.

        We further ORDER the clerk of this court to: (1) send a copy of this order to the Sheriff
of Webb County so the Sheriff may personally serve the same on Ms. Lenz as soon as possible;
and (2) serve a copy of this order on Ms. Lenz by first-class United States mail and by certified
mail, return receipt requested, with delivery restricted to addressee only.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2019.



                                                     ___________________________________
                                                     LUZ ESTRADA,
                                                     Chief Deputy Clerk